Title: From Thomas Jefferson to William John Coffee, 5 January 1825
From: Jefferson, Thomas
To: Coffee, William John


Dear Sir
Monto
Jan. 5. 25.
I have not yet heard of our Corinthian roses, though I hope they are on the way, our scaffolds being now much in the way and awaiting these ornaments only to be struck.I should suppose your manufactory of flat tiles, as light as slate would probably succeed. costing but 5. D 70 c the square they will come cheaper than any other covering known, and the sufficiency of tile is well enough established by experience. the tin for a square @ 12. D. the box, costs us  8. D. as a box does a square & a half. slate is a bad covering because constantly getting out of repairI wrote to mr Maverick so long ago as Sep. 22. requesting he would send us 200. copies of the  plan of our University making some previous small alterns in the  engraving, we have been that long without a single one, and on the approach of the opening of the University they are much in demand. I have never heard a word from him. would you do me the favor to call on him, and know what I have to expect. I salute you with frdshp & respectTh: J.